Plaintiff in error, J.A. Webb, was convicted in the county court of Canadian county of the offense of manufacturing intoxicating liquors, and his punishment fixed *Page 250 
at imprisonment in the county jail for a period of 30 days and to pay a fine of $100 and costs of the action. Judgment was rendered on the 20th day of August, 1921. Plaintiff in error has attempted to appeal to this court by filing in this court, on the 16th day of January, 1922, a petition in error with case-made attached.
The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not lodged in this court within 120 days after the rendition of the judgment appealed from. This being an attempted appeal from judgment rendered against the defendant for conviction of a misdemeanor, the longest period of time within which the appeal could have been lodged in this court after the rendition of the judgment was 120 days. Section 2808, Compiled Statutes 1921; Eaton v. State, 7 Okla. Cr. 48,121 P. 1089.
The appeal was not lodged in this court until 149 days after rendition of the judgment. It is apparent, therefore, that this court has never acquired jurisdiction of the appeal, and that the motion of the Attorney General to dismiss the appeal is well taken and must be sustained.
Appeal dismissed.
DOYLE and BESSEY, JJ., concur.